DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of II. Claims 9-16 in the reply filed on 1/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Continuation-in-part
A continuation-in-part application is an application filed during the lifetime of an earlier nonprovisional application, repeating some substantial portion or all of the earlier nonprovisional application and adding matter not disclosed in the earlier nonprovisional application. Only when the claim of the continuation-in-part application is disclosed in the manner provided by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph in the earlier non-provisional application will the claim be entitled to the benefit of the filing date of the earlier nonprovisional application. However, unless the filing date of the earlier application is needed, such as with the existence of intervening prior art, the entitlement to benefit in the continuation‐in‐part application, as based on 35 U.S.C. 120, 

	Reference to this design application as a continuation-in-part under 35 U.S.C. 120 is acknowledged. Unless the filing date of the earlier application is actually needed, such as to avoid intervening prior art, the entitlement to priority in this CIP application will not be considered. See In re Corba, 212 USPQ 825 (Comm’r Pat. 1981).

Drawings
The drawings are objected to because	Figure 3 recite component 55.  The specification recites multiple definitions for component 55 and it is not clear what component 55 is pointing to.  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities:	The specification recites element 55 as “an assembly of sensors”, “sensor assembly”, “current sensor assembly”, “prior art sensor assemblies”, “prior art current sensor assembly”, “smart meter sensor assembly”.  Therefore element 55 has multiple definition when referring to the same item and is therefore not clear what element 55 is.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 9, 13 recite “the service current”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 9 recites “the electrical integrity”.  There is insufficient antecedent basis for this limitation in the claim.	Claims 9, 13, 16 recite “the electrical branch circuit”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 9 recites “an RM sensor assembly”.  However it is not clear what “RM” is referring to.  RM is an acronym and therefore are multiple possible meanings and is therefore indefinite.	Claims 9, 13 recite “low impedance conductor”.  The term “low impedance” is a relative term which renders the claim indefinite.  The term low impedance is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.	Claims 9, 13 recite “the lower impedance conductor”.   The term “lower impedance” is a relative term which renders the claim indefinite.  The term lower impedance is not defined by the claim, the specification does not provide a standard for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barrenscheen (US 2014/0368147 A1) in view of Milkovic (Split-Conductor Current .
	With respect to Claim 9 Barrenscheen teaches	A smart meter assembly for analyzing the service current drawn through a service line from an electrical service to provide real-time monitoring of the electrical integrity of the electrical branch circuit and one or more load devices coupled thereto, the smart meter assembly comprising (See Fig 1 and Fig 2 Component 42): 	an RM sensor assembly including at least one RM current sensor assembly, the at least one RM current sensor assembly including: 	a current divider formed of a low impedance conductor, configured to be conductively coupled in series with the service line carrying the service current to the electrical branch, and a higher impedance conductor conductively coupled to, and in parallel with, the lower impedance conductor , (See Figure 1 and See path for Ia and path of Shunt Voltage Measurement device 18A and Para[0003] For example, a circuit may determine the voltage level across the electrical conductor to determine the amount of current flowing to the load. See Para[0065] Additionally, the mounting techniques used to connect isolation device 34 may affect the overall resistance of isolation device 34 (e.g., the mounting wires and electrical conductor 56) ); and 	an analog front (AFE) configured to receive the sensed current output (See Fig 2 Component 32 and Para[0061])	a processor system for monitoring the sensed output current (See Fig 2 Component 24 and 42)	However Barrenscheen is silent to the language of(See Fig 1 and current transformer and p540 left Column.  );	wherein the at least one RM current sensor assembly is configured to produce a sensed current output voltage across the burden resistor when sensing the service current, the magnitude of which is proportionally related to the magnitude of the service current as sensed over a predetermined range thereof,; (See Fig 1 and current transformer and Page 540 Left Column  Section II Fig. 1 shows the basic sensor approach. A large current I is sensed indirectly by means of sensing I2, which is much (See Col 5 line 52- Col 6 line 14 For 
example, the current sensors (230, 232, 234) can be configured to sample the current flowing into the DC charging circuit 220 at regular intervals at a rate of 250 kilohertz, or at another rate suitable for analyzing the measured current at a desired frequency.  In the SCCA estimation system 200 illustrated in FIG. 2A, once the measured current is received by the controller 240, digital signal processing techniques can be employed to examine the measured current for its spectral features.)	monitoring the sensed output current for the presence of arc faults in the electrical branch circuit, the processor system extracting features from the digital values of the sensed current output that indicates the presence of an arc fault (See Col 1 lines 7-14).	It would have been obvious to one of ordinary skill in the art, at the time of 
	One of ordinary skill in the art would have been motivated to modify Barrenscheen because using Milkovic's current sensor would be a mere replacement of the current measurements of the Barrenscheen and would be no more than predictable use of prior art elements according to their established function. Furthermore the current sensor of Milkovic would allow one to measure a large current by indirectly measuring a much smaller current, which could reduce cost (See Page 547 left column).  Examiner further notes that Barrenscheen further teaches that the shunts may be eliminated and replaced with an isolation device that includes a conducting element referred to as an electrical conductor.  The isolation device may output a signal that indicates the amount of current flowing through the electrical conductor.  Examiner therefore views that Barrenscheen welcomes the addition of an isolation device which has an electrical conductor which determines the amount of current flowing to motor.  Examiner views the current sensor of Milkovic to be such an isolation device that is suggested by Barrenscheen)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention or at the time of filing to modify Barrenscheen and sample the current and detect an arc fault such as that of Smith.  
	One of ordinary skill in the art would have been motivated to modify Barrenscheen because sensing the current would allow one to detecting an arc fault and would improve safety.

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrenscheen (US 2014/0368147 A1) in view of Milkovic (Split-Conductor Current Sensor with Electric Load Termination) and Smith (US 8,762,085 B2) as applied to claim 9 above and further in view of Packard (US 2016/0072271 A1).

	With respect to Claim 10 Barrenscheen is silent to the language of	The smart meter assembly of Claim 9, 	wherein the arc fault is a series arc fault.	Nevertheless Packard teaches	wherein the arc fault is a series arc fault (See Para[0051]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Barrenscheen wherein the arc fault is a series arc fault such as that of Packard	One of ordinary skill would have been motivated to modify Barrenscheen because detecting a series arc fault would improve safety.	With respect to Claim 11 Barrenscheen is silent to the language of	The smart meter assembly of Claim 9, 	wherein the arc fault is a parallel arc fault.	Nevertheless Packard teaches	wherein the arc fault is a parallel arc fault. (See Para[0051]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Barrenscheen wherein the arc fault is a parallel arc fault such as that of Packard.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrenscheen (US 2014/0368147 A1) in view of Milkovic (Split-Conductor Current Sensor with Electric Load Termination) and Smith (US 8,762,085 B2) as applied to claim 9 above and further in view of Bilac (US 2009/0198459 A1).	With respect to Claim 12 Barrenscheen is silent to the language of	The smart meter assembly of Claim 9, 	wherein the processing system transmits an electronic message over a network to notify the service that the presence of the arc fault has been detected.	Nevertheless Bilac teaches	wherein the processing system transmits an electronic message over a network to notify the service that the presence of the arc fault has been detected. (See Para[0022] the present disclosure is directed toward an arc-fault detection system that includes a status notification system for providing signals indicative of the status of the arc-fault detection device.  The system includes a housing and a module for detecting arc faults associated with a power distribution system.  The module may be disposed substantially within the housing and may provide an optical output signal associated with the status of the module.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Barrenscheen wherein the processing system transmits an electronic message over a network to notify the service that the presence of the arc fault has been detected such as that of Bilac.	One of ordinary skill would have been motivated to modify Barrenscheen because such a message would allow one to be notified of an fault and help improve safety.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrenscheen (US 2014/0368147 A1) in view of Milkovic (Split-Conductor Current Sensor with Electric Load Termination) and Smith (US 8,762,085 B2) as applied to claim 9 above and further in view of Lu (US 2011/0241888 A1).	With respect to Claim 15 Barrenscheen is silent to the language of	The smart meter assembly of Claim 9, 	wherein the digital samples of the sensed current output are used to support current signature analysis to detect faults in the one or more load devices.	Nevertheless Lu teaches	wherein the digital samples of the sensed current output are used to support current signature analysis to detect faults in the one or more load devices (See Para[0005,[0007],[0009]).	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention or at the time of filing to modify Barrenscheen wherein the digital .  
	One of ordinary skill in the art would have been motivated to modify Barrenscheen because monitoring detect faults in the one or more load devices would make sure the device is running properly and efficiently.  Furthermore motors are known to drive pumps and thus monitoring the motor would allow one to monitor the pump. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrenscheen (US 2014/0368147 A1) in view of Milkovic (Split-Conductor Current Sensor with Electric Load Termination) and Smith (US 8,762,085 B2) as applied to claim 9 above and further in view of Murray (US 2005/0212505 A1) and Park (US 2002/0140523 A1).	With respect to Claim 16 Barrenscheen is silent to the language of	The smart meter assembly of Claim 9, 	wherein the digital samples of the sensed current output voltage magnitude are also used to determine power consumption within a predetermined degree of accuracy based on a cumulative service current drawn by the electrical branch circuit over a predetermined period of time.	Nevertheless Murray teaches	wherein the digital samples of the sensed current output voltage magnitude are also used to determine power consumption based on a cumulative service current (See Para[0004]-[0009],[0037]).	However Murray is silent to the language of	within a predetermined degree of accuracy	Nevertheless Park teaches	within a predetermined degree of accuracy (See Para[0062])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Barrenscheen wherein the digital samples of the sensed current output voltage magnitude are also used to determine power consumption based on a cumulative service current drawn by the electrical branch circuit over a predetermined period of time such as that of Murray	One of ordinary skill would have been motivated to modify Barrenscheen because determining power consumption would allow one to reduced power and cost.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Barrenscheen and determine within a predetermined degree of accuracy such as that of Park.	One of ordinary skill would have been motivated to modify Barrenscheen because using a predetermined degree of accuracy would allow one to monitor at a desired level and produces satisfactorily accurate results.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrenscheen (US 2014/0368147 A1) in view of Milkovic (Split-Conductor Current Sensor with Electric Load Termination) and Smith (US 8,762,085 B2) and Murray (US  as applied to claim 16 above and further in view of Doogue (US 2013/0015843 A1).
	With respect to Claim 17 Barrenscheen is silent to the language of	The smart meter assembly of Claim 16, 	wherein the processing system: 	uses each of the generated digital values to retrieve, from a calibration profile stored on a non-transitory memory, one of a plurality of known digital calibration values of the service current magnitude stored therein, and 	use each of the retrieved known digital calibration values of the service current magnitude to calculate energy consumed by the electrical branch circuit.	Nevertheless Doogue teaches	uses each of the generated digital values to retrieve, from a calibration profile stored on a non-transitory memory, one of a plurality of known digital calibration values of the service current magnitude stored therein, and (See Para[0026])	However Doogue is silent to the language of	use each of the retrieved known digital calibration values of the service current magnitude to calculate energy consumed by the electrical branch circuit	Nevertheless Murray teaches	use each of the retrieved known digital calibration values of the service current magnitude to calculate energy consumed by the electrical branch circuit (See Para[0004]-[0009],[0037]).	It would have been obvious to one of ordinary skill in the art at the time of filing to  such as that of Murray.	One of ordinary skill would have been motivated to modify Barrenscheen because using each value would lead to the total result.	Examiner notes that prior art could not be applied to Claims 13 and 14 due to the 35 U.S.C. § 112(b) rejections above.


Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863